
	

113 HR 1425 IH: Marine Debris Emergency Act of 2013
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1425
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Ms. Bonamici (for
			 herself, Ms. Herrera Beutler,
			 Mr. DeFazio,
			 Mr. Smith of Washington,
			 Mr. Schrader,
			 Ms. Chu, Mr. Honda, Mr.
			 Farr, Ms. Speier,
			 Mr. Larsen of Washington,
			 Mrs. Capps,
			 Mr. Blumenauer,
			 Ms. Lee of California,
			 Mr. Kilmer,
			 Mr. McDermott,
			 Mr. Thompson of California,
			 Mr. Young of Alaska,
			 Mr. Reichert,
			 Mr. Huffman,
			 Mr. Heck of Washington, and
			 Ms. DelBene) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Marine Debris Act to better address severe
		  marine debris events, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Marine Debris Emergency Act of
			 2013.
		2.Marine
			 debrisSection 3 of the Marine
			 Debris Act (33 U.S.C. 1952) is amended by adding at the end the
			 following:
			
				(d)Severe marine
				debris events
					(1)Priority
				consideration and disbursementNot later than 60 days after receiving an
				application for a grant under subsection (c) with respect to a severe marine
				debris event, the Administrator shall, to the extent feasible—
						(A)approve or
				disapprove the application; and
						(B)if approving the
				application, provide the approved grant funds to the grant recipient.
						(2)PreferenceIn evaluating applications for grants under
				subsection (c), the Administrator shall give preference to projects that
				address severe marine debris events, including projects that address a severe
				marine debris event that has introduced or is likely to introduce marine
				invasive species to the United States.
					(3)Request for a
				declaration
						(A)In
				generalThe Governor of a
				State may request that the Administrator declare a severe marine debris event,
				in such State or a region that includes such State, for purposes of paragraphs
				(1) and (2).
						(B)Response to
				requestsNot later than 30
				days after receiving a request under subparagraph (A), the Administrator shall
				either—
							(i)declare a severe
				marine debris event with respect to the request; or
							(ii)provide a
				response to the Governor who submitted the request, explaining why the
				Administrator has not declared a severe marine debris event with respect to the
				request.
							(e)GuidanceThe Administrator shall take appropriate
				steps to encourage recipients of grants under this section to—
					(1)educate staff and volunteers engaged in
				marine debris response efforts on the potential threats that marine debris and
				marine invasive species may pose to the United States with respect to living
				marine resources, the marine environment, navigation, and public health;
				and
					(2)coordinate marine
				debris response efforts with appropriate Federal, State, and local government
				and nongovernmental entities.
					(f)Marine invasive
				species definedIn this section, the term marine invasive
				species means a marine nonindigenous species (as defined in section 1003
				of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16
				U.S.C. 4702)) the introduction of which to the United States will, or is likely
				to—
					(1)cause economic or
				environmental harm;
					(2)threaten the
				diversity or abundance of native species or the ecological stability of
				infested waters; or
					(3)disrupt
				commercial, agricultural, aquacultural, or recreational activities dependent on
				infested
				waters.
					.
		
